 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              2:20-MC-00229-KJM-EFB
12                         Plaintiff,
                                                            CONSENT JUDGMENT OF FORFEITURE
13                 v.
14   APPROXIMATELY $99,900.00 IN
     U.S. CURRENCY,
15
     APPROXIMATELY $37,965.00 IN
16   U.S. CURRENCY, AND
17   APPROXIMATELY $45,005.00 IN
     U.S. CURRENCY,
18
                           Defendants.
19

20          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

21          1.     On March 23, 2020, agents with the Drug Enforcement Administration (“DEA”)

22 contacted Nicholas Keenoy (“Keenoy” or “claimant”), Corey McCloud (“McCloud” or “claimant”),

23 and Corey Lettieri (“Lettieri” or “claimant”) at the Sacramento International Airport in Sacramento,

24 California. Approximately $99,900.00 in U.S. Currency was seized from Keenoy, Approximately

25 $37,965.00 in U.S. Currency was seized from McCloud, and Approximately $45,005.00 in U.S.

26 Currency was seized from Lettieri during this encounter (hereafter collectively “defendant currency”).

27          2.     The DEA commenced administrative forfeiture proceedings, sending direct written notice

28 to all known potential claimants and publishing notice to all others. On or about June 8, 2020, the DEA
                                                       1
                                                                                      Consent Judgment of Forfeiture
 1 received claims from Keenoy, McCloud, and Lettieri asserting ownership interests in the defendant

 2 currency seized from each of them.

 3          3.     Claimants do not contest the United States’ representation that it could show at a forfeiture

 4 trial that on March 23, 2020, Keenoy, McCloud, and Lettieri traveled on Delta Airlines flight 2462 from

 5 Detroit, Michigan to Sacramento, California with their origin of travel being Philadelphia, Pennsylvania.

 6 Agents with the DEA received information regarding their travel, which revealed they were flying to

 7 California from Philadelphia to purchase approximately 200 pounds of marijuana from a source of supply

 8 in Grass Valley, California.

 9          4.     Claimants do not dispute the United States’ representation that it could show at a

10 forfeiture trial that law enforcement positioned themselves in Terminal “A” associated with Keenoy,

11 Lettieri, and McCloud’s incoming flight. Shortly thereafter, law enforcement observed Keenoy, Lettieri,

12 and McCloud exit the terminal and proceed to board the bus going to the rental car terminal. Law

13 enforcement then traveled to the rental car terminal where they observed the claimants sitting together.

14          5.     Claimants do not dispute the United States’ representation that a DEA agent approached

15 claimants and informed them that law enforcement was speaking with random individuals at the airport

16 terminals to ensure that everyone was traveling safely amidst the Coronavirus outbreak. The agent

17 asked Keenoy if he, Lettieri, and McCloud were traveling together and Keenoy confirmed they were

18 traveling together. The agent then told Keenoy he noticed that Keenoy had two carry-on bags in his

19 possession and asked for permission to search the bags. Keenoy asked if he had an obligation to allow

20 the agent to search his bags and the agent responded that he had no obligation to let the agent search his

21 bags, but asked for his cooperation in the matter. The agent asked Keenoy how much cash he was

22 traveling with and Keenoy stated that it wasn’t much, maybe $25,000. The agent asked Keenoy if he

23 could look at the cash and Keenoy said he did not want the agent searching his bags, but he would open

24 the bags and show the agent the cash. Keenoy then opened his roll-away suitcase and pulled out a

25 rubber band bound stack of $100 bills and showed it to the agent. The agent informed Keenoy that he

26 was not in any trouble, under arrest or being detained, however his bags were going to be detained for

27 further investigation. Keenoy asked if he had to legally leave his bags with the agent and the agent

28 explained to him that the bags were going to be legally detained while the application for a search
                                                       2
                                                                                       Consent Judgment of Forfeiture
 1 warrant was drafted, since Keenoy did not want to allow the agent to search his bags. Keenoy

 2 consented to a search of his bags.

 3          6.      Claimants do not dispute the United States’ representation that the agent then asked

 4 Keenoy what the name of his friend was who was standing at the rental car counter. Keenoy stated that

 5 his name was “Corey” (Lettieri). The agent then called Lettieri over by name and stated that Keenoy

 6 had just shown the agent a large amount of cash within his bags and subsequently asked Lettieri how

 7 much cash he was traveling with. Lettieri became immediately disgruntled asking the agent why they

 8 were bothering him. The agent informed Lettieri that agents were speaking to several random people at

 9 the airport to ensure everyone was traveling safely. The agent then asked Lettieri if he could perform a

10 search of his roll-away suitcase and Lettieri denied consent to search the suitcase. The agent then

11 informed Lettieri that he was not in any trouble, under arrest or being detained, but that his suitcase was

12 going to be detained for further investigation while the application for a search warrant was drafted.

13 After about 20 minutes, Keenoy and Lettieri both consented to a search of their bags and agreed to

14 accompany law enforcement to a separate room at the airport.

15          7.      Claimants do not dispute the United States’ representation that at the same time the

16 agent was speaking with Keenoy and Lettieri, a Task Force Officer (“TFO”) approached McCloud,

17 who was sitting inside the rental car lobby. The TFO identified himself as law enforcement and asked

18 if he could speak to him and McCloud said yes. The TFO asked McCloud if he had anything illegal

19 inside his luggage and McCloud said no. The TFO asked if he could search his luggage and McCloud

20 answered yes and handed his luggage over to the TFO. The TFO found several bank type zippered

21 bags inside of the backpack and inside were bundles of cash bound with rubber bands. The TFO asked

22 McCloud how much cash he was traveling with and if it was his. McCloud said yes it was his and there

23 was about $17,000.00. The TFO asked McCloud how Philadelphia was affected by all of the COVID-

24 19 regulations and he said all of the stores and businesses were shut down. When asked why he had all

25 the money with him, McCloud said he liked to shop and buy things. The TFO told McCloud that all

26 businesses except grocery stores were closed in California. The TFO explained to McCloud that he

27 was not under arrest and was free to leave at any time, but he wanted to examine the money closer and

28 asked McCloud if he would go to a separate room at the airport where they could talk further and the
                                                     3
                                                                                       Consent Judgment of Forfeiture
 1 TFO could examine the money. McCloud agreed to go to the separate room with the TFO and other

 2 agents.

 3           8.    Claimants do not dispute the United States’ representation that once in the separate room

 4 with Keenoy, Lettieri, and McCloud, law enforcement again informed all three individuals that no one

 5 was in any trouble, under arrest, or being detained, but the currency located in their bags was under

 6 temporary investigation. All three again acknowledged they understood. Law enforcement spoke to

 7 them and they all stated that they lived in Philadelphia and all worked for the “Union” doing similar

 8 construction type jobs. They all stated they made approximately $100,000.00 a year. McCloud said he

 9 was only staying one night, but Keenoy and Lettieri said they would be staying for a while and would

10 be staying with Keenoy’s family in Auburn, California. All three of them said they had brought the

11 cash to California with them because they did not trust banks during this COVID-19 virus shut down

12 time and they wanted to have money to spend while they were out in California visiting. Law

13 enforcement informed them that based on the dollar amounts they claimed to have, they had about one

14 third of their gross yearly salary with them. Additionally, law enforcement told them it was a large

15 amount of cash to bring with them since no stores or casinos were open. They were asked if they

16 withdrew the cash from the bank before they had left Philadelphia and they said they had. Law

17 enforcement pointed out that most banks were not allowing large withdrawals of cash because of the

18 shut down and were limiting withdrawals to several thousand dollars a day. The claimants then said

19 that some of the money had been saved and hidden at home, and some had been withdrawn from the

20 bank.

21           9.    Claimants do not dispute the United States’ representation that a drug detection dog

22 alerted to the odor of narcotics on all three sums of currency. Law enforcement then informed Keenoy,

23 Lettieri, and McCloud that their currency was being seized as suspected narcotics proceeds.

24           10.   Claimants do not dispute the United States’ representation that a later bank count of the

25 cash seized from Keenoy’s carry-on bags totaled $99,900.00 – the defendant currency. The defendant

26 currency seized from Keenoy was broken down in the following denominations: 949 $100 bills and 100

27 $50 bills.

28           11.   Claimants do not dispute the United States’ representation that a later bank count of the
                                                       4
                                                                                      Consent Judgment of Forfeiture
 1 cash seized from Lettieri’s roll-away suitcase totaled $45,005.00 – the defendant currency. The

 2 defendant currency seized from Lettieri was broken down in the following denominations: 112 $100

 3 bills, 372 $50 bills, 760 $20 bills, and 5 $1.00 bills.

 4          12.     Claimants do not dispute the United States’ representation that a later bank count of the

 5 cash seized from McCloud’s backpack totaled $37,965.00 – the defendant currency. The defendant

 6 currency seized from McCloud was broken down in the following denominations: 75 $100 bills, 86 $50

 7 bills, 1,278 $20 bills, 54 $10 bills and 13 $5.00 bills.

 8          13.     Claimants do not contest the United States’ representation that it could further show at a

 9 forfeiture trial that the defendant currency is forfeitable to the United States pursuant to 21 U.S.C. §

10 881(a)(6).

11          14.      Without admitting the truth of the factual assertions contained above, claimants

12 specifically denying the same, and for the purpose of reaching an amicable resolution and compromise

13 of this matter, claimants agree that an adequate factual basis exists to support forfeiture of the defendant

14 currency. Keenoy, Lettieri, and McCloud acknowledged that they are the sole owners of the defendant

15 currency, and that no other person or entity has any legitimate claim of interest therein. Should any

16 person or entity institute any kind of claim or action against the government with regard to its forfeiture

17 of the defendant currency, claimants shall hold harmless and indemnify the United States, as set forth

18 below.

19          15.     This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as this

20 is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

21          16.     This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in

22 which the defendant currency was seized.

23          17.     The parties herein desire to settle this matter pursuant to the terms of a duly executed

24 Stipulation for Consent Judgment of Forfeiture.

25          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

26 AND ADJUDGED:

27          1.      The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by and

28 between the parties.
                                                             5
                                                                                         Consent Judgment of Forfeiture
 1          2.      Upon entry of this Consent Judgment of Forfeiture, Approximately $99,900.00 in U.S.

 2 Currency and $40,100.00 of the Approximately $45,005.00 in U.S. Currency, together with any interest

 3 that may have accrued on the total amounts seized, shall be forfeited to the United States pursuant to 21

 4 U.S.C. § 881(a)(6), to be disposed of according to law.

 5          3.      Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

 6 $4,905.00 of the Approximately $45,005.00 in U.S. Currency and the Approximately $37,965.00 in

 7 U.S. Currency shall be returned to claimants Nicholas Keenoy, Corey McCloud, and Corey Lettieri

 8 through their attorney Jacek W. Lentz.

 9          4.      The United States of America and its servants, agents, and employees and all other

10 public entities, their servants, agents and employees, are released from any and all liability arising out

11 of or in any way connected with the seizure or forfeiture of the defendant currency. This is a full and

12 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

13 seizure or forfeiture, as well as to those now known or disclosed. Claimants waived the provisions of

14 California Civil Code § 1542.

15          5.      No portion of the stipulated settlement, including statements or admissions made

16 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

17 Rules of Evidence.

18          6.      All parties will bear their own costs and attorney’s fees.

19          7.      Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

20 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

21 for the seizure of the above-described defendant currency.

22          IT IS SO ORDERED
23 DATED: May 12, 2021.

24

25

26

27

28
                                                          6
                                                                                        Consent Judgment of Forfeiture
